Citation Nr: 1804727	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 15, 2013, and 50 percent disabling thereafter.   

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in April 2010 and April 2014 by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the April 2010 rating decision, the RO granted service connection for PTSD with an evaluation of 30 percent effective November 12, 2009.  Subsequently, in an August 2013 rating decision, the RO increased the Veteran's PTSD evaluation to 50 percent disabling effective, August 15, 2013.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In the April 2014 rating decision, the RO denied a TDIU. 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent medical evidence for his PTSD includes a July 2016 DBQ and mental health notes dated in 2017.  These records reflect that the Veteran was a low homicidal and suicidal risk.   However, as pointed out by the Veteran's representative in its October 2017 informal hearing presentation, lay statements of record show that the Veteran keeps guns nearby at all times, even when watching television.  In light of the discrepancy between the medical records and lay statements, and the evidence of record suggesting that the Veteran's PTSD symptoms have worsened during the pendency of the appeal, remand is necessary in order to afford the Veteran another VA examination.

With respect to the issue of entitlement to a TDIU, the Board finds that the development requested with respect to the remanded issue of PTSD may affect the TDIU claim.  As such, the Board finds that this claim is inextricably intertwined with the issue being remanded herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA PTSD examination to assess the current nature and severity of the Veteran's PTSD.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms, and note the functional impairment of the Veteran's service-connected PTSD and how that impairment impacts employability and daily life.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

The examiner should comment on the lay statements indicating that the Veteran keeps guns nearby at all times. 

A complete rationale should be provided for all opinions given, with explanation of the factors upon which each medical opinion is based.

2. Then, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




